                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DMSION
                                    No. 4:12-CR-65


UNITED STATES OF AMERICA                       )
                                               )
                                               )
                     v.                        )             ORDER
                                               )
VICTOR ANDRADE-CANTU,                          )
                                               )
                           Defendant.          )

          On April 27, 2020, Victor Andrade-Cantu ("Andrade-Cantu") moved pro se for

compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5239--41 (2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 260]. On May 11,

2020, the United States responded in opposition [D.E. 264] and filed exhibits [D.E. 265]. On July

1, 2020, Andrade-Cantu replied.through counsel. As explained below, the court denies Andrade-

Cantu's motion.

          On October 5, 2012, pursuant to a written plea agreement, Andrade-Cantu pleaded guilty to

conspiracy to distribute and possess with intent to distribute 5 kilograms or more of cocaine.

See [D.E. 103, 104]. On April 25, 2014, the court held Andrade-Cantu's sentencing hearing and

adopted the facts set forth in the Presentence Investigation Report (''PSR"). See [D.E. 249,251];

Fed. R. Crim. P. 32(i)(3)(A)-(B). The court calculated Andrade-Cantu's total offense level to be 37,

his c.rimina1 history category to be I, and his advisory guideline range to be 210 to 262 months'

imprisonment. See [D.E. 249] 1. After granting the government's motion for a downward departure

and thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court sentenced

Andrade-Cantu to 156 months' imprisonment. See id. at 2; [D.E. 250]. Andrade-Cantu did not

appeal.
       On October 30, 2015, Andrade-Cantu moved for a sentence reduction under 18 U.S.C. §

3582(c)(2), U.S.S.G. § lBl.lO(c), and U.S.S.G. Amendment 782. See [D.E. 255]. On May 19,

2018, the court granted Andrade-Cantu's motion and reduced his sentence to 124 months'

imprisonment. See [D.E. 258].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, Pub. L. No.

115-391, 132 Stat. 5194, 5249 (2018). Before the First Step Act, only the Director ofthe Bureau of

Prisons ("BOP") could file a motion for compassionate release. Under the First Step Act, a

sentencing court may modify a sentence of imprisonment either upon a motion ofthe Director ofthe

BOP "or upon motion of the defendant after the defendant has fully exhausted all admjnjstrative

rights to appeal a failure of the [BOP] to bring a motion on the defendant's behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant's facility, whichever is

earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safetyofanotherpersonortothecommunity." U.S.S.G. § lBl.13(2). Section 1Bl.13'sapplication

notes provide examples of extraordinary and compelling reasons, including: (A) serious medical

                                                  2
conditions of the defendant, (B) advanced age of the defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1.1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                      (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                            (Ill) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially diminh;hes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-


                                                    3
 that "an extraordinary and compelling reason need not have been unforeseen at the time of the

 sentencing to warrant a reduction in the term of imprisonment." U.S.S.G. § lB 1.13 cmt. n.2. Thus,

the fact "that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(1 )(A). Nevertheless, section lB 1.13 provides applicable policy when assessing an inmate's

motion, but a court independently determines whether "extraordinary and compelling reasons"

warrant a sentence reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See, e.g., United States v. Clark,

No. 1:09cr336-l, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020) (unpublished). In doing so,

the court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c){l)(A) and



                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                          when the defendant would be the only available caregiver for the
                          spouse or registered partner.

                (D) Other Reasons.-A.s determined by the Director of the Bureau of
                      Prisons, there exists in the defendant's case an extraordinary and
                      compelling reason other than, or in combination with, the reasons
                      described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4
the section 3553(a) factors. See,~ id.; Dinning v. United States, No. 2:12-cr-84, 2020 WL

1889361, at *2 (E.D. Va Apr. 16, 2020) (unpublished).

       Andrade-Cantu seeks compassionate release pursuant to section 3582(c)(1 )(A). In support,

Andrade-Cantu relies on the ''medical condition of the defendant'' policy statement in application

note l(A) to U.S.S.G. § lBl.13 and the "other reasons" policy statement in application note l(D)

to U.S.S.G. § lBl.13. See [D.E. 260] 2-3, 9; [D.E. 272] 6--12. Specifically, Andrade-Cantu cites

the COVID-19 pandemic and his hypertension and asthma See [D.E. 260] 2; [D.E. 272] 9-10.

       As a preHminary matter, Andrade-Cantu represents that he filed two requests for

compassionate release with the warden at FCI Oakdale II. See [D.E. 272] 3. Because Andrade-

Cantu filed his second request on April 14, 2020, 30 days have elapsed from the request. See id.

The court assumes without deciding that the warden received Andrade-Cantu's compassionate

release request. See 18 U.S.C. § 3582(c)(l)(A). Alternatively, the court assumes without deciding

that Andrade-Cantu has exhausted all administrative remedies. See id.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

sheisnotexpectedtorecover." U.S.S.G. § lBl.13 cmt.n.l(A)(ii). WhileAndrade-Cantustatesthat

he suffers from hypertension and asthma, he does not demonstrate that either condition is one from

which he is not going to recover. Accordingly, reducing Andrade-Cantu's sentence is not consistent

with application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic coupled with his asthma and hypertension are extraordinary circumstances

consistent with application note 1(D). Even so, the section 3553(a) factors counsel against reducing

Andrade-Cantu's sentence. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020);

                                                 5
Clark, 2020 WL 1874140, at *3-8. Andrade-Cantu engaged in serious criminal l:onduct and was

responsible for trafficking 19.948 kilograms of cocaine. See PSR [D.E. 244] ff 5-10. Moreover,

Andrade-Cantu directed five other individuals involved in the drug-trafficking conspiracy. See PSR

ff 6-7, 10. On the date of his arrest, agents located Andrade-Cantu driving in his car. Once the
agents began following Andrade-Cantu, he accelerated and made abrupt turn and lane changes.

When agents activated their blue lights, Andrade-Cantu attempted to drive around the agents' cars.

The agents' cars collided when they tried to stop Andrade-Cantu, causing damage to both cars.

See id. at 1 8. Having considered the entire record, the steps that the BOP has taken to address

COVID-19, the section 3553(a) factors, Andrade-Cantu's arguments, and the need to punish

Andrade-Cantu for his criminal behavior, to incapacitate Andrade-Cantu, to promote respect for the

law, to deter others, and to protect society, the court declines to grant Andrade-Cantu's motion for

compassionate release. See,~ Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-

CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished).

       In sum, the court DENIES Andrade-Cantu's motion for compassionate release [D.E. 260].

       SO ORDERED. This _j_ day of August 2020.


                                                          JSC.DEVERID
                                                          United States District Judge




                                                 6
